Title: Elisabetta Mazzei Pini and Andrea Pini to Thomas Jefferson, 21 December 1818
From: Pini, Elisabetta Mazzei,Pini, Andrea Tozzi
To: Jefferson, Thomas


          
            
                                
                                Il 21. Xbre 1818.
                            
          
          Dal Sigr Console Appleton ci fu rimesso una sua di  Lei Obligazione Col contegio esatto delle Somme man a noi mandate come pure dell’ ci fa conoscere  La Somma totale Capitale che trovassi attualmente nelle di lei mani Dal medemo Sigr Appleton ci fu significato che annesso a questa’  obligazione vi erano dovevano delle essere Cambiali per la Somma di 445. e 6 Dollars e 66. Centesimi componente l’interessi dell’Anno 1818—Queste Cambiali non essendo a noi pervenute sono state trovate dal Sigr Appleton incluse nel di Lei Plico per conseguenza si crede che possino essere perdute. La preghiamo dunque gentilissimo Sigre di degnarsi prendere in considerazione questa circostanza e spedirci delle nuove Cambiali per poter ritirare questa somma  Inoltre la supplichiamo di accordarci il favore facendo delle altre rimesse, di dirigersi a qualche Banchiere di Livorno che si averebe il vantagio d’essere piu solecitamente pagati. Nell renderle infinite grazie di tante sue bontà abiamo l’onore di confermarci con tutto il rispetto
         
          Editors’ Translation
          
            
              
                                
                                21. December 1818.
                            
            
            Mr. Consul Appleton sent us a letter from you with the exact reckoning of the sums you had remitted to us as well as informing us of the balance of the principal that was actually in your hands. The same Mr. Appleton informed us that bills of exchange for 445 dollars and 66 cents, constituting the interest for the year 1818, should be attached to this letter. Mr. Appleton did not find them in your envelope; consequently it is believed that they may be lost. Therefore, dearest Sir, we beg you to deign to consider this circumstance and send new bills of exchange, so that we can collect this money. Moreover, for the other payments we beg you to favor us by  directing them to a banker in Leghorn, which would help us to be paid more promptly. In sending you infinite thanks for all your kindnesses, we have the honor of confirming all our respect for you
          
        